NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 TIMOTHY LUCKEY,                                 No. 15-17507

                  Plaintiff-Appellant,           D.C. No. 1:13-cv-00332-AWI-
                                                 SAB
   v.

 VISALIA UNIFIED SCHOOL DISTRICT,                MEMORANDUM*

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Timothy Luckey appeals pro se from the district court’s judgment in his

Title VII action alleging discrimination and retaliation. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

        In an order screening Luckey’s third amended complaint, the magistrate

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge found the complaint only included Title VII discrimination and retaliation

claims and did not include a breach of contract claim. Luckey waived his right to

appeal the magistrate judge’s order because Luckey failed to file a timely objection

to it. See Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir. 1996)

(“[A] party who fails to file timely objections to a magistrate judge's

nondispositive order with the district judge to whom the case is assigned forfeits its

right to appellate review of that order.”). Thus, we do not consider Luckey’s

arguments regarding his breach of contract claim.

      We do not consider Luckey’s Title VII discrimination and retaliation claims

because Luckey does not challenge the district court’s summary judgment in his

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (court

does not consider matters not specifically and distinctly raised and argued in the

opening brief).

      AFFIRMED.




                                          2                                    15-17507